Citation Nr: 0816941	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  In May 2006, the veteran testified before a Veterans 
Law Judge.  In January 2007, the Board remanded this case.  

In April 2008, the veteran was notified that the Veterans Law 
Judge who conducted the Board hearing is no longer employed 
at the Board.  The veteran elected to appear at a Travel 
Board hearing before another Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran has requested a Travel Board 
hearing.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a Travel 
Board Hearing in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



